DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and new claims 21-26) in the reply filed on 01/06/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang Chien et al. (US 2019/0378803 A1; hereinafter, “CC”).

Regarding claims 1-4 and 7:
	re claim 1, CC discloses a method comprising:
placing a first package 108 (Fig. 3 and [0017]) component over a carrier 100, wherein the first package component comprises a device die;
placing a core frame 103/104 (Fig. 3 and [0014]) over the carrier, wherein the core frame forms a ring (Fig. 2B) encircling the first package component;
encapsulating the core frame (Fig. 4) and the first package component in an encapsulant 110 [0019]; 
forming redistribution lines 120B (Fig. 6 and [0021]) over the core frame and the first package component; and forming electrical connectors 130 (Fig. 7 and [0022]) over and electrically coupling to the first package component 108 through the redistribution lines 120B;
re claim 2, the method of claim l further comprising, after the encapsulating 110 (Fig. 4), planarizing the encapsulant 110 (Fig. 5 and [0020]) until conductive features of the first package component are revealed;
re claim 3, the method of claim 1, wherein the core frame 103/104 comprises a core dielectric 103 (e.g., aluminum oxide [0014]), and metal plates 104 (e.g., copper [0015]) on opposite sides of the core dielectric; 
re claim 4, the method of claim 3, wherein the core frame 103/104 (e.g., Figs. 2B and 7) is free from conductive pipes penetrating through the core dielectric; and
re claim 7, the method of claim 1 further comprising: performing a die-saw process to form a package (Figs. 9-10), with the first package component 108 in the package; and attaching a metal ring 103/104 to the package (i.e., no particular processing sequence is required).
Therefore, CC anticipates claims 1-4 and 7.
Regarding claims 9-14:
	re claim 9, CC discloses a method comprising:
	placing a core frame 103/104 (Fig. 2B-3 and [0014]) over a carrier 100 [0013], wherein the core frame comprises: 
a core dielectric 103 [0014]; and
a first metal plate 104 [0014-0015] and a second metal plate 104 on opposite sides of the core dielectric 103; 
placing a package component 108 [0017] in an opening in the core frame and over the carrier, wherein the package component comprises a device die [0017];
encapsulating the core frame 103/104 and the package component 108 in an encapsulant 110/120A (Fig. 7A and [0019, 0021], wherein the encapsulation is considered to be element “110” plus the lowest layer “120A” that is in direct contact with “110”); and 
forming redistribution lines 120B (Fig. 6 and [0021]) over the core frame and the package component, wherein the redistribution lines 120B (Fig. 7) are electrically connected to the package component 108, and are electrically decoupled from the core frame 103/104;
re claim 10, the method of claim 9 further comprising: forming solder regions over and electrically coupling to the redistribution lines, wherein all of the solder regions 130 (Fig. 7 and [0022]) are electrically decoupled from the core frame 103/104;
re claim 11, the method of claim 9, wherein the first metal plate 104 (Figs. 2B-3 and [0015]) and the second metal plate 104 are blanket metal plates with no hole therein (i.e., conductive frame 104 cover sidewalls of “103”; accordingly, “104” can be referred to as blanket metal plates, and there are no holes within frame “104”);
re claim 12, the method of claim 9 further comprising, after the encapsulating, performing a planarizing process to reveal top conductive features 108e (Fig. 7 and [0021] of the package component, wherein the planarizing process stops before the core frame 103/104 is revealed (i.e., after the lowest/first layer 120A is formed, and etching process must be performed to expose elements 108e for a subsequent conductive via/layer; accordingly, the etching process to expose elements 108e is considered to be a planarizing process, since a planar surface is provided for the subsequent via/layer);
re claim 13, the method of claim 9 further comprising forming a dielectric layer 120A (in Fig. 7, the second/middle layer 120A) over and contacting the encapsulant 110/120A-lowest-layer and the package component (i.e., contacting the package component does not require a direct/physical contact), with a bottom layer of the redistribution lines 120B extending into the dielectric layer (second/middle layer 120A), wherein the dielectric layer (second/middle layer 120A) is spaced apart from the core frame 103/104 by a layer of the encapsulant (lowest layer 120A); and
re claim 14, the method of claim 9 further comprising performing a die-saw process (Figs. 9-10) to form a package comprising the package component 108, the core frame 103/104, and a portion of the encapsulant 110/120A-lowest-layer, wherein the die-saw process does not cut through [the conductive portion 104 of] the core frame 103/104.
Therefore, CC anticipates claims 9-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC.
CC anticipates claim 1 but does not specify any particular type of die for the device die; accordingly, CC does not explicitly disclose a System-on-Chip (SoS) die.  However, this claim is deemed obvious because CC discloses the general conditions of the claimed invention, and CC discloses device die is, in general, a semiconductor chip [0017].  Given that CC discloses a method generally directed to semiconductor chips and that SoS die were well known and commonly used in the art, it would have been obvious to one of ordinary skill in the art to specifically incorporate a SoS die into CC, especially because CC’s disclosure is well-suited for well-known SoS die.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC in view of Wu (US 2015/0348955 A1).
CC discloses performing a die saw to form a package (Figs. 9-10), with the first package component 108 being in the package; and



	CC does not disclose bonding a second package component through the electrical connections and limitations associated with a second package (i.e., CC does not disclose the strikethrough limitations above.

It would have been obvious to one of ordinary skill in the art to bond a second package component onto CC’s first package component, as taught by Wu, because forming a PoP would increase integration level of the packages.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC in view of Chang Chien et al. (US 2019/0393200 A1; hereinafter, “CC-II”).
CC anticipates claim 1 but does not disclose bonding a passive device to the distribution lines.  However, in a similar device, CC-II teaches bonding a passive device (PD, Fig. 2G and [0036]) to redistribution lines, wherein the passive device is at a same level as electrical connectors.
It would have been obvious to modify CC by incorporating a PD, as taught by CC-II, because the modification would provide passive devices such as capacitors that could reduce signal noise between redistribution lines.



Allowable Subject Matter
Claims 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-26 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 21: polishing the first molding compound, wherein after the polishing, a top portion of the first molding compound is directly over the core frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892